Citation Nr: 1222284	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-26 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for numbness in the limbs, claimed as secondary to a service-connected disability of chronic subluxation and dislocation of the left temporomandibular joint (TMJ) with loose TMJ capsule and cervical pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
REMAND

The Veteran had active military service from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In July 2006, the Veteran testified at hearing conducted at the RO before a Decision Review Officer (DRO).  In July 2007, the Veteran also testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.   

This case was previously remanded by the Board in September 2008 and June 2010 for further evidentiary development.  

As discussed in the Board's September 2008 remand, the Veteran submitted a cassette tape at his July 2007 hearing that allegedly represents statements made on June 27, 2007, from B.P., D.D.S., a VA dentist who had treated the Veteran for many years, and a June 21, 2007, statement from R.B., M.D., a VA physician who had treated the Veteran with acupuncture for some time.  The remand noted that the statements appeared to have been made specifically for the purpose of supporting the Veteran's appeal to the Board and were not likely to be contained in his VA health records.  The September 2008 remand directed the agency of original jurisdiction (AOJ) to make transcripts of the recording, obtain the doctors' signatures, and include the transcripts in the claims file.  

The AOJ failed to comply with the Board's September 2008 remand, which necessitated a second remand in June 2010.  A review of the claims file reveals that there has not yet been compliance.  In this regard, it does not appear that the AOJ understood that there was a cassette tape that needed transcription.  Rather, an email dated in June 2010 shows that assistance was requested to have the transcripts faxed to the AOJ and/or provide insight as to where/how they could be obtained.  It appears that the AOJ mistakenly thought that transcripts had already been created and needed to be requested from some other place.  Thus, it appears that the AOJ did not attempt to create transcripts of the cassette recording as directed by the Board in September 2008 and June 2010.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.   Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain transcriptions of the putative statements of Dr. B.P. and Dr. R.B. as recorded on the cassette tape in the claims file, and, if they are still available, obtain the signatures of each of them attesting to the written statements; the signed transcripts should then be associated with the Veteran's claims file.

(The cassette tape allegedly containing the statements of Dr. B.P. and Dr. R.B. is contained in a white service department records envelope located in volume number eight of the Veteran's claims file.  A written notation by the undersigned VLJ on the envelope shows that the cassette tape was received at the Veteran's July 2007 hearing.  

With regards to obtaining the signatures of Dr. B.P. and Dr. R.B., according to the Veteran's VA treatment records, it appears that both Dr. B.P. and Dr. R.B., if still with VA, can be reached at the VA Medical Center (VAMC) in Salt Lake City, Utah.)  

2.  The AOJ should thereafter undertake any additional evidentiary development deemed appropriate and then re-adjudicate the issue of entitlement to service connection for numbness in limbs, claimed as secondary to the service-connected disability of chronic subluxation and dislocation of the left TMJ with loose TMJ capsule and cervical pain.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

